Continued from Box 3:
The newly proposed amendments amend around the cited art by further limiting the crosslinker to a specific structure not directly claimed previously and thus which has not been previously addressed in a previous office action and would require further search and consideration outside the scope of the AFCP 2.0; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.



/ERIC J MCCULLOUGH/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773